                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                       LYNCHBURG DIVISION                             5/24/2019

 UNITED STATES OF AMERICA,
                                                    CASE NO. 6:19-CR-00012

                        v.
                                                    ORDER
 ROBERTS LOVING HASKINS,

                                       Defendant.   JUDGE NORMAN K. MOON

       By order of this Court, the guilty plea hearing in this matter was referred to the U.S.

Magistrate Judge Joel C. Hoppe, pursuant to 28 U.S.C. § 636(b)(3), for conduct of a plea hearing

and a plea colloquy under Rule 11 of the Federal Rules of Criminal Procedure. Judge Hoppe

filed a Report and Recommendation (the “Report”) on May 9, 2019, in which he recommended

that the Court accept (1) Defendant’s plea of guilty to Count One of the information—conspiracy

to distribute and possess with the intent to distribute a substance containing a detectable amount

of cocaine and a substance containing a detectable amount of methamphetamine, in violation of

21 U.S.C. §§ 846 and 841(b)(1)(C), and (2) adjudge Defendant guilty of that offense. (Dkt. 17).

       After a careful review of the record, and no objection having been filed to the Report

within fourteen days of its service upon the parties, this Court hereby ADOPTS the Report in its

entirety, FINDS the Defendant guilty of the count of the information described above, and

ADJUDGES Defendant guilty of that offense. A presentence report in this matter shall be

prepared.

       It is so ORDERED. The Clerk of the Court is hereby directed to send a certified copy of

this Order to all counsel of record.

                    24th day of May, 2019.
       Entered this ____
